Exhibit 12 TAUBMAN CENTERS, INC. Computation of Ratios of Earnings to Combined Fixed Charges and Preferred Dividends (in thousands, except ratios) Three Months Ended Ended March 31 2008 2007 Earnings before income from equity investees $ 14,472 $ 18,364 Add back: Fixed charges $ 41,465 $ 35,023 Amortization of previously capitalized interest 1,143 1,057 Distributed income of Unconsolidated Joint Ventures 9,234 8,186 Deduct: Capitalized interest (2,424 ) (3,480 ) Preferred distributions (615 ) (615 ) Earnings available for fixed charges and preferred dividends $ 63,275 $ 58,535 Fixed charges: Interest expense $ 36,982 $ 29,694 Capitalized interest 2,424 3,480 Interest portion of rent expense 1,444 1,234 Preferred distributions 615 615 Total fixed charges $ 41,465 $ 35,023 Preferred dividends 3,658 3,658 Total fixed charges and preferred dividends $ 45,123 $ 38,681 Ratio of earnings to fixed charges and preferred dividends 1.4 1.5
